DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-20 are allowed.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in a telephonic interview with Eric Replogle on 04/05/2021.

	On 04/05/2021, Examiner initiated an interview wherein the Applicant agreed to further amend the independent claims 1, 9 and 17 to include “each of the plurality of separate search domains has a different scoring metrics for the search domain score based on a different type of scoring input that is used to calculate the search domain score for a search completion from that search domain, each of the plurality of separate search domains has a separate query completion tree;” to place the application in condition for allowance.

The application is amended as follows:

	(Currently Amended) A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to generate a plurality of ranked completions using a query prefix over a plurality of separate search domains, the method comprising: 
receiving the query prefix from a client of a user; 
determining a plurality of search completions across the plurality of separate search domains, wherein each of the plurality of search completions has a search domain score and a 
ranking the plurality of search completions based on the score calculated for each of the plurality of search completions determined by a corresponding search domain, wherein at least one of the plurality of search completions is used to generate a plurality of search results without an indication from the user and in response to receiving the query prefix.

2.	(Original) The non-transitory machine-readable medium of claim 1, further comprising: 
filtering the plurality of search completions.

3.	(Original) The non-transitory machine-readable medium of claim 1, wherein the each of the plurality of separate search domains is selected from the group consisting of maps search domain, media store search domain, online encyclopedia search domain, and sites search domain.

4.	(Previously Presented) The non-transitory machine-readable medium of claim 1, wherein the frequency score for one of the plurality of search completions is a raw score of that search completion that is a frequency of times this search completion has matched the query prefix. 

5.	(Previously Presented) The non-transitory machine-readable medium of claim 4, wherein the frequency score for one of the plurality of search completions is a local score for that search completion that is based on this search completion raw score and a number of possible other search completions using this search completion as a prefix.

6.	(Previously Presented) The non-transitory machine-readable medium of claim 4, wherein the frequency score for one of the plurality of search completions is a global score for that search 

7.	(Original) The non-transitory machine-readable medium of claim 1, wherein query prefix includes an input string and a context, and the input string is input by the user. 

8.	(Original) The non-transitory machine-readable medium of claim 7, wherein the context includes a location, a device type, an application identifier, and a locale.

9.	(Currently Amended) A method to generate a plurality of ranked completions using a query prefix over a plurality of separate search domains, the method comprising: 
receiving the query prefix from a client of a user; 
determining a plurality of search completions across the plurality of separate search domains, wherein each of the plurality of search completions has a search domain score and a frequency score calculated by the corresponding search domain,  each of the plurality of separate search domains has a different scoring metric for the search domain score based on a different type of scoring input that is used to calculate the search domain score for a search completion from that search domain, the plurality of separate search domain has a separate query completion tree, and the frequency score for a search completion is based on at least a number of times that search completion matched the query prefix; and
ranking the plurality of search completions based on a score calculated for each of the plurality of search completions determined by a corresponding search domain, wherein at least one of the plurality of search completions is used to generate a plurality of search results without an indication from the user and in response to receiving the query prefix within that search domain.

10.	(Original) The method of claim 9, further comprising: 
filtering the plurality of search completions.

11.	(Original) The method of claim 9, wherein the each of the plurality of separate search domains is selected from the group consisting of maps search domain, media store search domain, online encyclopedia search domain, and sites search domain.

12.	(Previously Presented) The method of claim 9, wherein the frequency score for one of the plurality of search completions is a raw score of that search completion that is the frequency of times this search completion has matched the query prefix. 

13.	(Previously Presented) The method of claim 12, wherein the frequency score for one of the plurality of search completions is a local score for that search completion that is based on this search completion raw score and a number of possible other search completions using this search completion as a prefix.

14.	(Previously Presented) The method of claim 12, wherein the frequency score for one of the plurality of search completions is a global score for that search completion that is based on this search completion raw score and a number of possible other search completions in the search domain.

15.	(Original) The method of claim 9, wherein query prefix includes an input string and a context, and the input string is input by the user. 

16.	(Original) The method of claim 15, wherein the context includes a location, a device type, an application identifier, and a locale.

17.	(Currenty Amended) A device to generate a plurality of ranked completions using a query prefix over a plurality of separate search domains, the device comprising: 
at least one processor;
a memory coupled to the processor though a bus; and
a process executed from the memory by the processor that causes the processor to receive the query prefix from a client of a user, determine a plurality of search completions across the plurality of separate search domains, and rank the plurality of search completions based on a search domain score and a frequency score calculated for each of the plurality of search completions determined by a corresponding search domain, wherein each of the plurality of search completion has the corresponding score calculated by the corresponding search domain, each of the plurality of separate search domains has a different scoring metric for the search domain score based on a different type of scoring inputs that is used to calculate the search domain score for a search completion from that search domain, each of the plurality of separate search domain has a separate query completion tree, the frequency score for a search completion is based on at least a number of times that search completion matched the query prefix within that search domain, and at least one of the plurality of search completions is used to generate a plurality of search results without an indication from the user and in response to receiving the query prefix.

18.	(Original) The device of claim 17, wherein the process further causes the processor to filter the plurality of search completions.

19.	(Original) The device of claim 17, wherein the each of the plurality of separate search domains is selected from the group consisting of maps search domain, media store search domain, online encyclopedia search domain, and sites search domain.

20.	(Previously Presented) The device of claim 17, wherein the score for one of the plurality of search completions is a raw score of that search completion that is the frequency of times this search completion has been received.


Examiner’s Statement of Reason for Allowance

3.	The following is an examiner’s statement of reasons for allowance:

    Claims 1-20 are considered allowable in light of the telephonic interview with applicant’s attorney, Eric Replogle on April 5, 2021.  The examiner stated that applicant’s remarks as argued on pages 1 and 2 of Appellant’s brief, that the plurality of separate search domains has different scoring metrics for the search domain score based on different types of scoring inputs that are used to calculate the search domain score for a search completion from that search domain, was persuasive and thus, an amendment doing such was agreed to.


The prior art made of record to Sareen et al. (US 2008/0109401 A1) and of Hansson et al. (US 2012/0047135 A1), neither anticipates nor renders obvious the combination of limitations specified in the independent claims, more specifically, “each of the plurality of separate search domains has a different scoring metric for the search domain score based on a different type of scoring input that is used to calculate the search domain score for a search completion from that search domain, each of the plurality of separate search domain has a separate query completion tree.”

For at least similar reasons, independent claims 9 and 17 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










					
					      
					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-39783978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154